KATZMANN, Circuit Judge,
dissenting.
As a matter of public policy, I do not doubt that it may well be rational for the state to enact laws — applied fairly and equally, regardless of race, creed, color, religion or gender — that deprive felons of the right to vote while serving their sentences. At the same time, I am mindful that the task of a court is not to make policy or to substitute its views for that of political branches, but rather to be faithful to the words of a statute. In the case at hand, Congress stated:
No voting qualification or prerequisite to voting or standard, practice, or procedure shall be imposed or applied by any State or political subdivision in a manner which results in a denial or abridgement of the right of any citizen of the United States to vote on account of race or color... as provided in subsection (b) of this section.
42 U.S.C. § 1973(a). I believe that this language of the Voting Rights Act is facially unambiguous and that New York Election Law § 5-106 imposes a “voting qualification or prerequisite to voting or standard, practice, or procedure.” In my view, the plain text of the Voting Rights Act therefore encompasses the claim that appellants have pleaded, and thus allows appellants to try to show a violation. But in construing a broad, unambiguous statute, my inquiry as to its meaning does not necessarily end with the text.
To be sure, in the ordinary course, case-law instructs that courts should be loathe to go beyond the text of an unambiguous statute. See, e.g., Lee v. Bankers Trust Co., 166 F.3d 540, 544 (2d Cir.1999) (“It is axiomatic that the plain meaning of a statute controls its interpretation and that judicial review must end at the statute’s unambiguous terms.”) (internal citations omitted). However, that is not to say that a court must always and slavishly look only to the text of a statute when seeking to understand its meaning, just because the text is seemingly clear in isolation. A statute that is broadly worded, albeit facially unambiguous, can be reasonably construed in a variety of ways consistent with its text, but construing text without context can lead to results that Congress did not intend or that are even absurd. I am of the view that legislative history — in reliable form, such as conference committee reports and the floor statements of managers — can be useful in discerning legislative meaning when the statutory text is susceptible to different interpretations and the plain language alone yields results that are surprising or absurd (of course, where further investigation reveals that Congress did intend such results, courts must be *369faithful to Congress’s meaning). See William N. Eskridge, Jr., et ah, Legislation and Statutory Interpretation 300-01 (2000); Robert A. Katzmann, Courts and Congress 62-68 (1997).
Thus, although we agree as to the outcome, I part company with Judge Parker’s powerful dissent as to interpretive method. That is, I do not agree that the majority engages in an improper inquiry by examining the legislative history of the Voting Rights Act with respect to felon disenfranchisement policies, notwithstanding that the broadly worded and facially unambiguous text of 42 U.S.C. § 1973(a) literally covers such policies as readily as it does any others that result in the denial of the right to vote on account of race or color. Because § 1973(a) does not speak specifically to the question we address today, if I saw clear evidence in the authoritative legislative history that the Congress that enacted it intended to exclude felon disenfranchisement policies from its reach, I would so construe it. But when we look to the authoritative legislative history of § 1973(a)’s enactment in 1982 — the materials directly relevant to our present inquiry, under conventional methods of statutory analysis — or even to activity in the immediately preceding Congress, we find complete silence as to whether Congress intended to exclude felon disenfranchisement policies from its reach. Surely, the silence of enacting legislators cannot overcome the unambiguous and broadly worded provisions of a statute that was meant to apply to a multitude of state policies not specifically enumerated in its text — notwithstanding the majority’s references to congressional activity in legislative sessions far removed from the Congress that enacted § 1973(a) in 1982, as well as to Congress’s assumptions in enacting unrelated legislation.
I see no precedent for not following the plain language under these circumstances. What we have here cannot be that rare situation where “the literal application of a statute will produce a result demonstrably at odds with the intention of its drafters,” United States v. Ron Pair Enters., Inc., 489 U.S. 235, 242, 109 S.Ct. 1026, 103 L.Ed.2d 290 (1989) (internal quotations omitted), because we have literally no evidence as to the intention of the drafters of the 1982 provision specifically with respect to felon disenfranchisement policies. Moreover, because reasonable people can differ over the wisdom of extending the Act’s coverage to felon disenfranchisement policies, such a result cannot be considered “absurd” or “unthinkable.” See Green v. Bock Laundry Machine Co., 490 U.S. 504, 527, 109 S.Ct. 1981, 104 L.Ed.2d 557 (Sea-lia, J., concurring). If Congress has a different view, then it is free to amend § 1973(a) accordingly. But this court has no license on its own to do so.
Cases of statutory interpretation are sometimes decided by judges’ differing views as to when it is appropriate to look beyond the plain text of the statute and examine authoritative legislative history, but this is not such a case. Whether one stops with the plain language of an unambiguous provision, as Judge Parker advocates, or looks at the authoritative legislative history in addition, as I do, the result should be the same.
Order Clarifying Opinion
June 1, 2006.
PER CURIAM:
We write nostra sponte to clarify further proceedings contemplated by the mandate of the en banc Court in this matter. See Hayden v. Pataki, 449 F.3d 305, 2006 WL 1169674 (2d Cir. May 4, 2006).
*370Plaintiffs-appellants filed a class action complaint pursuant to 42 U.S.C. § 1983 that sought to invalidate the felon disenfranchisement provisions found in New York Constitution Article II, § 3 and New York Election Law § 5-106. Plaintiffs-appellants claimed that these provisions violated their rights under the First, Fourteenth, and Fifteenth Amendments, Section 2 of the Voting Rights Act of 1965 (codified at 42 U.S.C. § 1973), the Civil Rights Acts of 1957 and 1960 (codified at 42 U.S.C. §§ 1971(a)(1), 1971(a)(2)(A) & 1971(a)(2)(B)), and certain treaties and customary international law. On June 14, 2004, the District Court issued a memorandum and order granting defendants-appel-lees’ motion for judgment on the pleadings and dismissing all of plaintiffs-appellants’ claims. See Hayden v. Pataki, No. 00 Civ. 8586(LMM), 2004 WL 1335921 (S.D.N.Y. June 14, 2004). On June 16, 2004, the District Court entered judgment on behalf of defendants-appellees.
On July 13, 2004, plaintiffs-appellants filed a timely Notice of Appeal in the District Court, a copy of which was received and docketed by the Court of Appeals on July 23, 2004. The parties then submitted briefs according to the following schedule: on September 27, 2004, plaintiffs-appellants filed an opening brief, on November 24, 2004, defendants-appellees filed a response brief; and on December 8, 2004, plaintiffs-appellants filed a reply brief. However, at the instruction of Chief Judge Walker on February 17, 2005, this case was held in abeyance and not assigned to a three-judge panel, pending a determination by the Court whether to consolidate the case with Muntaqim v. Coombe, No. 01-7260, see Muntaqim v. Coombe, 366 F.3d 102 (2d Cir.2004), in which an en banc proceeding was then pending.
By order of the en banc Court on February 24, 2005, this case was then consolidated with Muntaqim, and accepted for appeal directly to the en banc Court for consideration of the single “common issue of law” presented in both Muntaqim and Hayden- — namely, “whether, on the pleadings, a claim that a New York State statute, Section 5-106 of the New York Election Law, that disenfranchises currently imprisoned felons and parolees results in unlawful vote denial and/or vote dilution can state a claim for violation of Section 2 of the Voting Rights Act.” Order of Feb. 24, 2005.
The en banc Court deconsolidated Mun-taqim by order of May 4, 2006, and entered a judgment of dismissal of Munta-qim’s claims for want of standing. See Muntaqim v. Coombe, 449 F.3d 371, 2006 WL 1359890, (2d Cir. May 4, 2006) (per curiam). Then, in this case, the en banc Court proceeded to answer the question noted above in the negative, in an opinion filed May 4, 2006. See Hayden v. Pataki, 449 F.3d 305, 2006 WL 1169674 (2d Cir. May 4, 2006). The en banc Court expressly did not consider, much less decide, whether plaintiffs-appellants had also stated a claim on behalf of plaintiffs who are neither incarcerated nor on parole that their votes are “diluted” because of New York’s apportionment process, “which counts incarcerated prisoners as residents of the communities in which they are incarcerated, and has the alleged effect of increasing upstate New York regions’ populations at the expense of New York City’s.” Id. at *15; see also id. at *45 n. 9 (B.D. Parker, J., dissenting) (indicating that “the Hayden plaintiffs deserve the opportunity to fully brief and undertake to prove their additional claim that New York’s apportionment process — which counts incarcerated felons as residents of the communities in which they are incarcerated — results in dilution of minority *371votes in violation of the VRA”). The en banc Court remanded Hayden to the District Court to consider, in the first instance, “whether plaintiffs have indeed properly raised the claim, and, if so, to rule on the merits of the claim.” Id. at *15. In doing so, we stressed that because the apportionment issue “was neither considered by the District Court nor briefed by defendants, we intimate no view on the question.” Id.
In order to enhance the orderly and efficient administration of justice, we continue to believe that the proper course of action is for the District Court to address this possible vote dilution claim before a regular three-judge panel considers the other federal constitutional, statutory, and international law arguments raised by plaintiffs-appellants in their original appeal from the District Court’s ruling (which were not addressed in the en banc Court’s ruling on plaintiff-appellants’ VRA claim). By proceeding in this manner, we hope to avoid multiple appeals in the future.
Thus, to clarify, the Clerk of Court is directed to issue the mandate for this case forthwith and remand this case to the District Court for the limited purpose of considering whether plaintiffs-appellants properly stated a vote dilution claim based on New York’s apportionment process, and, if so, to rule on the merits of that claim. However, the Court of Appeals will retain jurisdiction over the remaining claims raised by plaintiffs-appellants in their original briefs on appeal, which will continue to be held in abeyance until after the District Court addresses this vote dilution issue on remand. Any party seeking appellate review of the decision of the District Court on remand shall so inform the Clerk of this Court within 30 days of that decision. Jurisdiction will then automatically be restored to the Court of Appeals without the need for an additional notice of appeal, and in the normal course the matter will be referred to a regular three-judge panel, to be heard along with the remaining claims raised by plaintiffs-appellants in their original briefs on appeal. Cf. United States v. Jacobson, 15 F.3d 19, 21-22 (2d Cir.1994).